       Case 3:12-cv-02039-GAG Document 1085 Filed 01/18/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO



UNITED STATES OF AMERICA
Plaintiffs,
                                           Case No. 12-2039 (GAG)
v.

COMMONWEALTH OF PUERTO RICO,
et. al.
Defendants.

               MOTION TO WITHDRAW AS ATTORNEY OF RECORD


TO THE HONORABLE COURT:


      COMES NOW the COMMONWEALTH OF PUERTO RICO and the PUERTO

RICO POLICE BUREAU (PRPB), through the undersigned counsel, who respectfully

STATES and PRAYS as follows:

1.    The undersigned attorney was designated by the Puerto Rico Department of

Justice as counsel of record in the instant case to represent the Commonwealth of

Puerto Rico and the PRPB. (Docket 976).

2.    Nonetheless, the present case has been reassigned to Attorneys María A.

Domínguez-Trujillo, Javier Micheo-Marcial and Arturo J. García-Sola, to hold legal

representation of the appearing defendants.

3.    The above said counsel filed their respective Notice of Appearance on January

11 and 14, 2019 (Dockets No. 1070, 1071 and 1073, respectively). In light of the new

legal representation, the undersigned received instructions to request this Honorable

Court to withdraw as attorney of record on the present case.
        Case 3:12-cv-02039-GAG Document 1085 Filed 01/18/19 Page 2 of 2



4.     Accordingly, the undersigned requests that this most Honorable Court allows the

undersigned to withdraw as attorney of record on behalf of the appearing defendants.

       WHEREFORE, it is respectfully requested from this Honorable Court to GRANT

the instant motion and allow the withdrawal of the undersigned as attorney of record

and that her name be remove the CM/ECF notification list.

       I HEREBY CERTIFY that on this same date, I electronically filed the foregoing

with the Clerk of the Court using CM/ECF system which will send notification of such

filing to all attorneys of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, on January 18, 2019.


     WANDA VAZQUEZ GARCED                    S/VALERIE CONCEPCIÓN CINTRÓN
     Secretary of Justice                    Valerie Concepción Cintrón
                                             U.S.D.C. NO. 303002
     WANDYMAR BURGOS VARGAS                  Federal Litigation Division
     Deputy in Charge of                     Department of Justice
     General Litigation                      P.O. Box 9020192
                                             San Juan, P.R., 00902-0192
     SUSANA PEÑAGARICANO BROWN               Tel. (787) 459-2799
     Director Federal Litigation and         vconcepcion@justicia.pr.gov
     Bankruptcy
